                                       Case 3:16-cr-00440-WHA Document 230 Filed 05/18/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                UNITED STATES DISTRICT COURT

                                   8
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10

                                  11   UNITED STATES OF AMERICA,
                                  12                  Plaintiff,                           No. CR 16-0440 WHA
Northern District of California
 United States District Court




                                  13           v.

                                  14   YEVGENIY ALEKSANDROVICH                             ORER RE DEFENDANT'S MOTION
                                       NIKULIN,                                            IN LIMINE NO. 2
                                  15
                                                      Defendant.
                                  16

                                  17        Defendant Yevgeniy Nikulin is charged with three counts of computer intrusion (Count
                                  18   One); two counts of intentional transmission of information, code, or command, causing
                                  19   damage to a protected computer (Counts Two and Eight); two counts of aggravated identity
                                  20   theft (Counts Three and Nine); one count of trafficking in unauthorized access devices (Count
                                  21   Six); and one count of conspiracy (Count Five).
                                  22        The government has provided notice of its intent to introduce evidence of defendant’s
                                  23   alleged (but uncharged) computer intrusion of a company called Automattic. Defendant moves
                                  24   to exclude such evidence under FRE 404(b).
                                  25        FRE 404(b) states:
                                  26                (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
                                                        admissible to prove a person’s character in order to show that
                                  27                    on a particular occasion the person acted in accordance with
                                                        the character.
                                  28
                                       Case 3:16-cr-00440-WHA Document 230 Filed 05/18/20 Page 2 of 3



                                                    (2) Permitted Uses; Notice in a Criminal Case. This evidence may
                                   1                be admissible for another purpose, such as proving motive,
                                                    opportunity, intent, preparation, plan, knowledge, identity, absence
                                   2                of mistake, or lack of accident.
                                   3         First, the government argues that regardless of FRE 404(b), the evidence should be

                                   4   admissible because it is “inextricably intertwined” with the charge conduct because it was part

                                   5   of defendant’s “continuous, sustained campaign” to steal user account credentials.

                                   6         Our court of appeals has found other-act evidence to be inextricably intertwined when it:

                                   7   (1) constitutes a part of the transaction that serves as the basis for the criminal charge or (2)

                                   8   when it was in order to permit the prosecutor to offer a coherent and comprehensible story

                                   9   regarding the commission of the crime. United States v. Vizcarra–Martinez, 66 F.3d 1006,

                                  10   1012 (9th Cir. 1995). Neither of these situations apply here.

                                  11         True, many of the same processes were used in the alleged Automattic hack (i.e., the

                                  12   chinabig01@gmail.com was used to research Automattic employees; information from an
Northern District of California
 United States District Court




                                  13   Automattic employee’s Dropbox account was used to gain access to her Automattic corporate

                                  14   account, and ultimately access Automattic data). These similarities and the fact that Dropbox

                                  15   is a victim in the charged crimes do not mean that the Automattic breach is inextricably

                                  16   intertwined to the underlying charges. The government here has also not shown how the

                                  17   overall story would be incomprehensible or incoherent without the Automattic evidence. Nor

                                  18   has the government demonstrated the evidence concerning Automattic goes directly to an

                                  19   element of the underlying charged crimes that would make it part of the part of the transaction

                                  20   that serves as the basis for the criminal charge. See e.g., United States v. Loftis, 843 F.3d 1173,

                                  21   1177 (9th Cir. 2016).

                                  22         Second, the government argues in the alternative that the evidence should be admissible

                                  23   under FRE 404(b) as it shows defendant’s intent, preparation, plan, identity, and method of

                                  24   operating. Generally, the district court may admit evidence of prior bad acts if it (1) tends to

                                  25   prove a material point; (2) is not too remote in time; (3) is based upon sufficient evidence to

                                  26   support a finding that defendant committed the other act; and, (4) in some cases, is similar to

                                  27   the offense charged.” United States v. Lozano, 623 F.3d 1055, 1059 (9th Cir. 2010).

                                  28
                                                                                        2
                                       Case 3:16-cr-00440-WHA Document 230 Filed 05/18/20 Page 3 of 3




                                   1        On one hand, the government has not shown how the methods in the intrusion of

                                   2   LinkedIn, Formspring, Dropbox, and Automattic are unique enough so as to qualify as modus

                                   3   operandi evidence, which thereby lessens the materiality of the Autotmattic evidence. On the

                                   4   other hand, the chinabig01@gmail.com account was used in these intrusions. Given the low bar

                                   5   for materiality, the Automattic evidence tends to prove the material point that whoever

                                   6   controlled the chinabig01@gmail.com account also conducted the computer intrusions. The

                                   7   other factors are easily met. The Automattic intrusion occurred less than a year after the

                                   8   Formspring intrusion, is based on sufficient evidence (e.g., authenticated computer logs and

                                   9   business records), and was premised on similar intrusion methods.

                                  10        Accordingly, defendant’s second motion in limine is DENIED. Evidence of the

                                  11   Automattic breach is admissible. As to defendant’s concern regarding the prejudice this may

                                  12   cause, a limiting instruction shall be provided to the jury.
Northern District of California
 United States District Court




                                  13

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: May 18, 2020.

                                  17

                                  18
                                                                                                WILLIAM ALSUP
                                  19                                                            UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
